                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SKI LIFTS, INC., a Washington corporation,           CASE NO. C19-0062-JCC
10                           Plaintiff,                    MINUTE ORDER
11               v.

12    SCHAEFFER MANUFACTURING CO., a
      Missouri corporation,
13
                             Defendant.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated request to modify the
19   alternate dispute resolution requirement in this case (Dkt. No. 22). The parties request leave to
20   complete an early neutral evaluation in lieu of the mediation required under the Court’s
21   scheduling order. (See id. at 1; Dkt. No. 11.) Having thoroughly considered the parties’
22   stipulation and the relevant record, the Court hereby GRANTS the parties’ request. The parties
23   are granted leave to engage in early neutral evaluation in lieu of the Rule 39.1 mediation called
24   for in the Court’s scheduling order. The parties’ deadline to complete the early neutral evaluation
25   is set for January 24, 2020.
26          //


     MINUTE ORDER
     C19-0062-JCC
     PAGE - 1
 1        DATED this 12th day of December 2019.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0062-JCC
     PAGE - 2
